Waener, J.
The error assigned to the judgment of the Court below in this case is, in making the rule absolute against the Sheriff for the payment of the plaintiff’s debt on the statement of facts contained in his answer to the rule against him. The Sheriff’s answer was verified by his oath, and was to have been taken as true, unless traversed, as provided by the Code, and a verdict found by the jury against the truth thereof. i£n our judgment the Court below erred in making the rule .absolute against thp Sheriff for the payment of the money, .and in defalt thereof, that he be attached for contempt, upon .the statement of facts contained in the Sheriff’s answer to the ..rule against him.
.Let the judgment of the Court below be reversed.